Exhibit 10.3
McAFEE, INC.
2002 EMPLOYEE STOCK PURCHASE PLAN
(as amended April 27, 2009)
     1. Establishment, Purpose and Term of Plan.
          1.1 Establishment. The McAfee, Inc. 2002 Employee Stock Purchase Plan
(the “Plan”) was established effective as of April 10, 2002 (the “Effective
Date”) and was amended and restated as of April 7, 2005, with the increase of
one million shares to the total number of shares reserved for issuance under the
Plan on such date subject to approval by the Company’s stockholders at the
annual meeting being held on May 25, 2005.
          1.2 Purpose. The purpose of the Plan is to advance the interests of
the Company and its stockholders by providing an incentive to attract, retain
and reward Eligible Employees of the Participating Company Group and by
motivating such persons to contribute to the growth and profitability of the
Participating Company Group. The Plan provides such Eligible Employees with an
opportunity to acquire a proprietary interest in the Company through the
purchase of Stock. The Company intends that the Plan qualify as an “employee
stock purchase plan” under Section 423 of the Code (including any amendments or
replacements of such section), and the Plan shall be so construed. In addition,
this Plan authorizes the grant of Purchase Rights which do not qualify under
Section 423 of the Code pursuant to rules, procedures or sub-plans adopted by
the Board designed to achieve desired tax or other objectives in particular
locations outside the United States.
          1.3 Term of Plan. The Plan shall continue in effect until the earlier
of its termination by the Board or the date on which all of the shares of Stock
available for issuance under the Plan have been issued.
     2. Definitions and Construction.
          2.1 Definitions. Any term not expressly defined in the Plan but
defined for purposes of Section 423 of the Code shall have the same definition
herein. Whenever used herein, the following terms shall have their respective
meanings set forth below:
               (a) “Board” means the Board of Directors of the Company. If one
or more Committees have been appointed by the Board to administer the Plan,
“Board” also means such Committee(s).
               (b) “Code” means the Internal Revenue Code of 1986, as amended,
and any applicable regulations promulgated thereunder.
               (c) “Committee” means a committee of the Board duly appointed to
administer the Plan and having such powers as specified by the Board. Unless the
powers of the Committee have been specifically limited, the Committee shall have
all of the powers of the Board granted herein, including, without limitation,
the power to amend or terminate the Plan at any time, subject to the terms of
the Plan and any applicable limitations imposed by law.

 



--------------------------------------------------------------------------------



 



               (d) “Company” means McAfee, Inc., a Delaware corporation, or any
successor corporation thereto.
               (e) “Compensation” means, with respect to any Offering Period,
all amounts paid in cash and includable as “wages” subject to tax under section
3101(a) of the Code without applying the dollar limitation of section 3121(a) of
the Code or, for Participants outside the United States, equivalent amounts as
determined by the Board. Accordingly, Compensation may include, without
limitation, salaries, commissions, bonuses, overtime, and salary deferrals under
section 401(k) of the Code. Compensation shall be limited to amounts actually
payable in cash directly to the Participant or deferred by the Participant
during the Offering Period. Compensation shall not include reimbursements of
expenses, allowances, or any amount deemed received without the actual transfer
of cash or any amounts directly or indirectly paid pursuant to the Plan or any
other stock purchase or stock option plan, or any other compensation not
included above.
               (f) “Eligible Employee” means an Employee who meets the
requirements set forth in Section 5 for eligibility to participate in the Plan.
               (g) “Employee” means a person treated as an employee of a
Participating Company for purposes of Section 423 of the Code. A Participant
shall be deemed to have ceased to be an Employee either upon an actual
termination of employment or upon the corporation employing the Participant
ceasing to be a Participating Company. For purposes of the Plan, an individual
shall not be deemed to have ceased to be an Employee while on any military
leave, sick leave, or other bona fide leave of absence approved by the Company
of ninety (90) days or less. If an individual’s leave of absence exceeds ninety
(90) days, the individual shall be deemed to have ceased to be an Employee on
the ninety-first (91st) day of such leave unless the individual’s right to
reemployment with the Participating Company Group is guaranteed either by
statute or by contract.
               (h) “Fair Market Value” means, as of any date:
                    (a) If the Stock is then listed on a national or regional
securities exchange or market system or is regularly quoted by a recognized
securities dealer, the closing sale price of a share of Stock (or the mean of
the closing bid and asked prices if the Stock is so quoted instead) as quoted on
the Nasdaq National Market, the Nasdaq SmallCap Market or such other national or
regional securities exchange or market system constituting the primary market
for the Stock, or by such recognized securities dealer, as reported in The Wall
Street Journal or such other source as the Company deems reliable. If the
relevant date does not fall on a day on which the Stock has traded on such
securities exchange or market system or has been quoted by such securities
dealer, the date on which the Fair Market Value is established shall be the last
day on which the Stock was so traded or quoted prior to the relevant date, or
such other appropriate day as determined by the Board, in its discretion.
     (b) If, on the relevant date, the Stock is not then listed on a national or
regional securities exchange or market system or regularly quoted by a
recognized securities dealer, the Fair Market Value of a share of Stock shall be
as determined in good faith by the Board.

2



--------------------------------------------------------------------------------



 



               (i) “Offering” means an offering of Stock as provided in
Section 6.1.
               (j) “Offering Date” means, for any Offering, the first day of the
Offering Period.
               (k) “Offering Period” means a period established in accordance
with Section 6.
               (l) “Parent Corporation” means any present or future “parent
corporation” of the Company, as defined in Section 424(e) of the Code.
               (m) “Participant” means an Eligible Employee who has become a
participant in an Offering Period in accordance with Section 7 and remains a
participant in accordance with the Plan.
               (n) “Participating Company” means the Company or any Parent
Corporation or Subsidiary Corporation designated by the Board as a corporation
the Employees of which may, if Eligible Employees, participate in the Plan. The
Board shall have the sole and absolute discretion to determine from time to time
which Parent Corporations or Subsidiary Corporations shall be Participating
Companies.
               (o) “Participating Company Group” means, at any point in time,
the Company and all other corporations collectively which are then Participating
Companies.
               (p) “Purchase Date” means, for any Offering Period or Purchase
Period, the last day of such period.
               (q) “Purchase Period” means a period established in accordance
with Section 6.2.
               (r) “Purchase Price” means the price at which a share of Stock
may be purchased under the Plan, as determined in accordance with Section 9.
               (s) “Purchase Right” means an option granted to a Participant
pursuant to the Plan to purchase such shares of Stock as provided in Section 8,
which the Participant may or may not exercise during the Offering Period in
which such option is outstanding. Such option arises from the right of a
Participant to withdraw any accumulated payroll deductions of the Participant
not previously applied to the purchase of Stock under the Plan and to terminate
participation in the Plan at any time during an Offering Period.
               (t) “Stock” means the common stock of the Company, as adjusted
from time to time in accordance with Section 4.2.
               (u) “Subscription Agreement” means a written agreement in such
form as specified by the Company, stating an Employee’s election to participate
in the Plan and authorizing payroll deductions under the Plan from the
Employee’s Compensation.

3



--------------------------------------------------------------------------------



 



               (v) “Subscription Date” means the last business day prior to the
Offering Date of an Offering Period or such earlier date as the Company shall
establish.
               (w) “Subsidiary Corporation” means any present or future
“subsidiary corporation” of the Company, as defined in Section 424(f) of the
Code.
          2.2 Construction. Captions and titles contained herein are for
convenience only and shall not affect the meaning or interpretation of any
provision of the Plan. Except when otherwise indicated by the context, the
singular shall include the plural and the plural shall include the singular. Use
of the term “or” is not intended to be exclusive, unless the context clearly
requires otherwise.
     3. Administration.
          3.1 Administration by the Board. The Plan shall be administered by the
Board. All questions of interpretation of the Plan, of any form of agreement or
other document employed by the Company in the administration of the Plan, or of
any Purchase Right shall be determined by the Board, and such determinations
shall be final, binding and conclusive upon all persons having an interest in
the Plan or the Purchase Right, unless fraudulent or made in bad faith. Subject
to the provisions of the Plan, the Board shall determine all of the relevant
terms and conditions of Purchase Rights; provided, however, that all
Participants granted Purchase Rights pursuant to an Offering which are intended
to comply with Section 423 of the Code shall have the same rights and privileges
within the meaning of Section 423(b)(5) of the Code. Any and all actions,
decisions and determinations taken or made by the Board in the exercise of its
discretion pursuant to the Plan or any agreement thereunder (other than
determining questions of interpretation pursuant to the second sentence of this
Section 3.1) shall be final, binding and conclusive upon all persons having an
interest therein.
          3.2 Authority of Officers. Any officer of the Company shall have the
authority to act on behalf of the Company with respect to any matter, right,
obligation, determination or election that is the responsibility of or that is
allocated to the Company herein, provided that the officer has apparent
authority with respect to such matter, right, obligation, determination or
election.
          3.3 Policies and Procedures Established by the Company. The Company
may, from time to time, consistent with the Plan and the requirements of
Section 423 of the Code, establish, change or terminate such rules, guidelines,
policies, procedures, limitations, or adjustments as deemed advisable by the
Company, in its discretion, for the proper administration of the Plan,
including, without limitation, (a) a minimum payroll deduction amount required
for participation in an Offering, (b) a limitation on the frequency or number of
changes permitted in the rate of payroll deduction during an Offering, (c) an
exchange ratio applicable to amounts withheld in a currency other than United
States dollars, (d) a payroll deduction greater than or less than the amount
designated by a Participant in order to adjust for the Company’s delay or
mistake in processing a Subscription Agreement or in otherwise effecting a
Participant’s election under the Plan or as advisable to comply with the
requirements of Section 423 of the Code, and (e) determination of the date and
manner by which the Fair Market Value of a share of Stock is determined for
purposes of administration of the Plan. All such actions by the Company shall be

4



--------------------------------------------------------------------------------



 



taken consistent with the requirement under Section 423(b)(5) of the Code that
all Participants granted Purchase Rights pursuant to an Offering (which are
intended to comply with the requirements of Section 423 of the Code) shall have
the same rights and privileges within the meaning of such section.
          3.4 Indemnification. In addition to such other rights of
indemnification as they may have as members of the Board or officers or
employees of the Participating Company Group, members of the Board and any
officers or employees of the Participating Company Group to whom authority to
act for the Board or the Company is delegated shall be indemnified by the
Company against all reasonable expenses, including attorneys’ fees, actually and
necessarily incurred in connection with the defense of any action, suit or
proceeding, or in connection with any appeal therein, to which they or any of
them may be a party by reason of any action taken or failure to act under or in
connection with the Plan, or any right granted hereunder, and against all
amounts paid by them in settlement thereof (provided such settlement is approved
by independent legal counsel selected by the Company) or paid by them in
satisfaction of a judgment in any such action, suit or proceeding, except in
relation to matters as to which it shall be adjudged in such action, suit or
proceeding that such person is liable for gross negligence, bad faith or
intentional misconduct in duties; provided, however, that within sixty (60) days
after the institution of such action, suit or proceeding, such person shall
offer to the Company, in writing, the opportunity at its own expense to handle
and defend the same.
     4. Shares Subject to Plan.
          4.1 Maximum Number of Shares Issuable. Subject to adjustment as
provided in Section 4.2, the maximum aggregate number of shares of Stock that
may be issued under the Plan shall be 8,000,000, and shall consist of authorized
but unissued or reacquired shares of Stock, or any combination thereof. If an
outstanding Purchase Right for any reason expires or is terminated or canceled,
the shares of Stock allocable to the unexercised portion of that Purchase Right
shall again be available for issuance under the Plan.
          4.2 Adjustments for Changes in Capital Structure. In the event of any
stock dividend, stock split, reverse stock split, recapitalization, combination,
reclassification or similar change in the capital structure of the Company, or
in the event of any merger (including a merger effected for the purpose of
changing the Company’s domicile), sale of assets or other reorganization in
which the Company is a party, appropriate adjustments shall be made in the
number and class of shares subject to the Plan and each Purchase Right, and in
the Purchase Price. If a majority of the shares of the same class as the shares
subject to outstanding Purchase Rights are exchanged for, converted into, or
otherwise become (whether or not pursuant to an Ownership Change Event) shares
of another corporation (the “New Shares”), the Board may unilaterally amend the
outstanding Purchase Rights to provide that such Purchase Rights are exercisable
for New Shares. In the event of any such amendment, the number of shares subject
to, and the Purchase Price of, the outstanding Purchase Rights shall be adjusted
in a fair and equitable manner, as determined by the Board, in its discretion.
Notwithstanding the foregoing, any fractional share resulting from an adjustment
pursuant to this Section 4.2 shall be rounded down to the nearest whole number,
and in no event may the Purchase Price be decreased to an amount less than the
par value, if any, of the stock subject to the Purchase Right. The

5



--------------------------------------------------------------------------------



 



adjustments determined by the Board pursuant to this Section 4.2 shall be final,
binding and conclusive.
     5. Eligibility.
          5.1 Employees Eligible to Participate. Each Employee of a
Participating Company is eligible to participate in the Plan and shall be deemed
an Eligible Employee, except the following excluded employees: (a) any Employee
who has not completed thirty (30) days of continuous employment with a
Participating Company as of the Offering Date, or (b) any Employee who is
customarily employed by the Participating Company Group for less then twenty
(20) hours per week unless, for Participants outside the United States, such
exclusion is not permitted under foreign law.
          5.2 Exclusion of Certain Stockholders. Notwithstanding any provision
of the Plan to the contrary, no Employee shall be treated as an Eligible
Employee and granted a Purchase Right under the Plan if, immediately after such
grant, the Employee would own or hold options to purchase stock of the Company
or of any Parent Corporation or Subsidiary Corporation possessing five percent
(5%) or more of the total combined voting power or value of all classes of stock
of such corporation, as determined in accordance with Section 423(b)(3) of the
Code. For purposes of this Section 5.2, the attribution rules of Section 424(d)
of the Code shall apply in determining the stock ownership of such Employee.
          5.3 Determination by Company. The Company shall determine in good
faith and in the exercise of its discretion whether an individual has become or
has ceased to be an Employee or an Eligible Employee and the effective date of
such individual’s attainment or termination of such status, as the case may be.
For purposes of an individual’s participation in or other rights, if any, under
the Plan as of the time of the Company’s determination, all such determinations
by the Company shall be final, binding and conclusive, notwithstanding that the
Company or any court of law or governmental agency subsequently makes a contrary
determination.
     6. Offerings.
          6.1 Offering Periods. With respect to Offering Periods commencing
prior to August 1, 2005, the Plan was implemented by sequential and overlapping
Offerings of approximately twenty four (24) months’ duration. Commencing with
the Offering Period starting August 1, 2005, the Plan shall be implemented by
sequential Offering Periods of approximately six (6) months duration; provided,
however, that outstanding Offering Periods that commenced prior to August 1,
2005 will continue until the end of such twenty-four (24) month Offering
Periods. Commencing with the Offering Period starting August 1, 2005, Offering
Periods shall commence on or about August 1 and February 1 of each year and end
on the or about the last day of the following January or July, respectively,
occurring thereafter. Notwithstanding the foregoing, the Board may establish a
different duration for one or more Offering Periods or different commencing or
ending dates for such Offering Periods; provided, however, that no Offering
Period may have a duration exceeding twenty-seven (27) months. If the first or
last day of an Offering Period is not a day on which the national securities
exchanges

6



--------------------------------------------------------------------------------



 



or Nasdaq Stock Market are open for trading, the Company shall specify the
trading day that will be deemed the first or last day, as the case may be, of
the Offering Period.
          6.2 Purchase Periods. Each Offering Period prior to the Offering
Period commencing August 1, 2005 shall consist of four (4) consecutive purchase
periods of approximately six (6) months duration, or such other number or
duration as the Board shall determine (individually, a “Purchase Period”). A
Purchase Period commencing on or about February 1 shall end on or about the next
July 31. A Purchase Period commencing on or about August 1 shall end on or about
the next January 31. Notwithstanding the foregoing, the Board may establish a
different duration for one or more Purchase Periods or different commencing or
ending dates for such Purchase Periods. If the first or last day of a Purchase
Period is not a day on which the national securities exchanges or Nasdaq Stock
Market are open for trading, the Company shall specify the trading day that will
be deemed the first or last day, as the case may be, of the Purchase Period.
     7. Participation in the Plan.
          7.1 Initial Participation. An Eligible Employee may become a
Participant in an Offering Period by delivering a properly completed
Subscription Agreement to the office designated by the Company not later than
the close of business for such office on the Subscription Date established by
the Company for that Offering Period. An Eligible Employee who does not deliver
a properly completed Subscription Agreement to the Company’s designated office
on or before the Subscription Date for an Offering Period shall not participate
in the Plan for that Offering Period or for any subsequent Offering Period
unless the Eligible Employee subsequently delivers a properly completed
Subscription Agreement to the appropriate office of the Company on or before the
Subscription Date for such subsequent Offering Period. An Employee who becomes
an Eligible Employee after the Offering Date of an Offering Period shall not be
eligible to participate in that Offering Period but may participate in any
subsequent Offering Period provided the Employee is still an Eligible Employee
as of the Offering Date of such subsequent Offering Period.
          7.2 Continued Participation. A Participant shall automatically
participate in the next Offering Period commencing immediately after the final
Purchase Date of each Offering Period in which the Participant participates
provided that the Participant remains an Eligible Employee on the Offering Date
of the new Offering Period and has not either (a) withdrawn from the Plan
pursuant to Section 12.1 or (b) terminated employment as provided in Section 13.
A Participant who may automatically participate in a subsequent Offering Period,
as provided in this Section, is not required to deliver any additional
Subscription Agreement for the subsequent Offering Period in order to continue
participation in the Plan. However, a Participant may deliver a new Subscription
Agreement for a subsequent Offering Period in accordance with the procedures set
forth in Section 7.1 if the Participant desires to change any of the elections
contained in the Participant’s then effective Subscription Agreement.
     8. Right to Purchase Shares.
          8.1 Grant of Purchase Right. Except as otherwise specified by the
Board prior to the Offering Date of an Offering Period, on the Offering Date of
each Offering Period,

7



--------------------------------------------------------------------------------



 



each Participant in that Offering Period shall be granted automatically a
Purchase Right consisting of an option to purchase the lesser of (a) that number
of whole shares of Stock determined by dividing Fifty Thousand Dollars ($50,000)
by the Fair Market Value of a share of Stock on such Offering Date or (b) ten
thousand (10,000) shares of Stock. No Purchase Right shall be granted on an
Offering Date to any person who is not, on such Offering Date, an Eligible
Employee.
          8.2 Calendar Year Purchase Limitation. Notwithstanding any provision
of the Plan to the contrary, no Participant shall be granted a Purchase Right
which permits his or her right to purchase shares of Stock under the Plan to
accrue at a rate which, when aggregated with such Participant’s rights to
purchase shares under all other employee stock purchase plans of a Participating
Company intended to meet the requirements of Section 423 of the Code, exceeds
Twenty-Five Thousand Dollars ($25,000) in Fair Market Value (or such other
limit, if any, as may be imposed by the Code) for each calendar year in which
such Purchase Right is outstanding at any time. For purposes of the preceding
sentence, the Fair Market Value of shares purchased during a given Offering
Period shall be determined as of the Offering Date for such Offering Period. The
limitation described in this Section shall be applied in conformance with
applicable regulations under Section 423(b)(8) of the Code.
     9. Purchase Price.
          The Purchase Price at which each share of Stock may be acquired in an
Offering Period upon the exercise of all or any portion of a Purchase Right
shall be established by the Board; provided, however, that the Purchase Price on
each Purchase Date shall not be less than eighty-five percent (85%) of the
lesser of (a) the Fair Market Value of a share of Stock on the Offering Date of
the Offering Period or (b) the Fair Market Value of a share of Stock on the
Purchase Date. Unless otherwise provided by the Board prior to the commencement
of an Offering Period, the Purchase Price on each Purchase Date during that
Offering Period shall be eighty-five percent (85%) of the lesser of (a) the Fair
Market Value of a share of Stock on the Offering Date of the Offering Period, or
(b) the Fair Market Value of a share of Stock on the Purchase Date.
     10. Accumulation of Purchase Price through Payroll Deduction.
          Shares of Stock acquired pursuant to the exercise of all or any
portion of a Purchase Right may be paid for by means of payroll deductions from
the Participant’s Compensation accumulated during the Offering Period for which
such Purchase Right was granted or, if authorized by the Board for Participants
outside the United States, by means of contribution other than payroll
deductions, subject to the following:
          10.1 Amount of Payroll Deductions. Except as otherwise provided
herein, the amount to be deducted under the Plan from a Participant’s
Compensation on each payday during an Offering Period shall be determined by the
Participant’s Subscription Agreement. The Subscription Agreement shall set forth
the percentage of the Participant’s Compensation to be deducted on each payday
during an Offering Period in whole percentages of not less than one percent (1%)
(except as a result of an election pursuant to Section 10.3 to stop payroll
deductions

8



--------------------------------------------------------------------------------



 



effective following the first payday during an Offering) or more than ten
percent (10%). The Board may change the foregoing limits on payroll deductions
effective as of any Offering Date.
          10.2 Commencement of Payroll Deductions. Payroll deductions shall
commence on the first payday following the Offering Date and shall continue to
the end of the Offering Period unless sooner altered or terminated as provided
herein.
          10.3 Election to Change or Stop Payroll Deductions. During an Offering
Period, a Participant may elect to increase or decrease the rate of or to stop
deductions from his or her Compensation by delivering to the Company’s
designated office an amended Subscription Agreement authorizing such change on
or before the Change Notice Date, as defined below. A Participant who elects,
effective following the first payday of an Offering Period, to decrease the rate
of his or her payroll deductions to one percent (1%) shall nevertheless remain a
Participant in the current Offering Period unless such Participant withdraws
from the Plan as provided in Section 12.1. The “Change Notice Date” shall be the
day immediately prior to the beginning of the first pay period for which such
election is to be effective, unless a different date is established by the
Company and announced to the Participants.
          10.4 Administrative Suspension of Payroll Deductions. The Company may,
in its sole discretion, suspend a Participant’s payroll deductions under the
Plan as the Company deems advisable to avoid accumulating payroll deductions in
excess of the amount that could reasonably be anticipated to purchase the
maximum number of shares of Stock permitted (a) under the Participant’s Purchase
Right or (b) during a calendar year under the limit set forth in Section 8.2.
Payroll deductions shall be resumed at the rate specified in the Participant’s
then effective Subscription Agreement at the beginning, respectively, of (I) the
next Offering Period the first Purchase Date of which falls in the following
calendar year, provided that the individual is a Participant in such Offering
Period or (II) with respect to a 24 month Offering Period only, the next
Purchase Period the Purchase Date of which falls in the following calendar year,
unless the Participant has either withdrawn from the Plan as provided in
Section 12.1 or has ceased to be an Eligible Employee.
          10.5 Participant Accounts. Individual bookkeeping accounts shall be
maintained for each Participant. All payroll deductions from a Participant’s
Compensation shall be credited to such Participant’s Plan account and shall be
deposited with the general funds of the Company unless prohibited by foreign law
for Participants outside the United States. All payroll deductions received or
held by the Company may be used by the Company for any corporate purpose.
          10.6 No Interest Paid. Interest shall not be paid on sums deducted
from a Participant’s Compensation pursuant to the Plan unless required by
foreign law for Participants outside the United States; provided, however, that
upon a determination by the Company’s Board, the Company may elect to pay
interest (without an obligation to do so) on sums previously deducted from a
Participant’s Compensation in the event that the Company unilaterally returns
such sums to the Participant prior to the end of a Purchase Period
          10.7 Voluntary Withdrawal from Plan Account. A Participant may
withdraw all of the payroll deductions credited to his or her Plan account and
not previously

9



--------------------------------------------------------------------------------



 



applied toward the purchase of Stock by delivering to the Company’s designated
office a written notice on a form provided by the Company for such purpose.
Amounts withdrawn shall be returned to the Participant as soon as practicable
after the Company’s receipt of the notice of withdrawal and may not be applied
to the purchase of shares in any Offering under the Plan. The Company may from
time to time establish or change limitations on the frequency of withdrawals
permitted under this Section, establish a minimum dollar amount that must be
retained in the Participant’s Plan account, or terminate the withdrawal right
provided by this Section.
     11. Purchase of Shares.
          11.1 Exercise of Purchase Right. On each Purchase Date of an Offering
Period, each Participant who has not withdrawn from the Plan and whose
participation in the Offering has not otherwise terminated before such Purchase
Date shall automatically acquire pursuant to the exercise of the Participant’s
Purchase Right the number of whole shares of Stock determined by dividing (a)
the total amount of the Participant’s payroll deductions accumulated in the
Participant’s Plan account during the Offering Period and not previously applied
toward the purchase of Stock by (b) the Purchase Price. However, in no event
shall the number of shares purchased by the Participant during an Offering
Period exceed the number of shares subject to the Participant’s Purchase Right.
No shares of Stock shall be purchased on a Purchase Date on behalf of a
Participant whose participation in the Offering or the Plan has terminated
before such Purchase Date.
          11.2 Pro Rata Allocation of Shares. If the number of shares of Stock
which might be purchased by all Participants in the Plan on a Purchase Date
exceeds the number of shares of Stock available in the Plan as provided in
Section 4.1, the Company shall make a pro rata allocation of the remaining
shares in as uniform a manner as practicable and as the Company determines to be
equitable. Any fractional share resulting from such pro rata allocation to any
Participant shall be disregarded.
          11.3 Delivery of Certificates. As soon as practicable after each
Purchase Date, the Company shall arrange the delivery to each Participant of a
certificate representing the shares acquired by the Participant on such Purchase
Date; provided that the Company may deliver such shares to a broker designated
by the Company that will hold such shares for the benefit of the Participant.
Shares to be delivered to a Participant under the Plan shall be registered in
the name of the Participant, or, if requested by the Participant, in the name of
the Participant and his or her spouse, or, if applicable, in the names of the
heirs of the Participant.
          11.4 Return of Cash Balance. Any cash balance remaining in a
Participant’s Plan account following any Purchase Date shall be refunded to the
Participant as soon as practicable after such Purchase Date. However, if the
cash balance to be returned to a Participant pursuant to the preceding sentence
is less than the amount that would have been necessary to purchase an additional
whole share of Stock on such Purchase Date, the Company may retain the cash
balance in the Participant’s Plan account to be applied toward the purchase of
shares of Stock in the subsequent Purchase Period or Offering Period, as the
case may be.
          11.5 Tax Withholding. At the time a Participant’s Purchase Right is
granted or exercised, in whole or in part, or at the time a Participant disposes
of some or all of the shares

10



--------------------------------------------------------------------------------



 



of Stock he or she acquires under the Plan, the Participant shall make adequate
provision for the federal, state, local and foreign income, social insurance and
other payroll tax withholding obligations, if any, of the Participating Company
Group which arise upon the grant or exercise of the Purchase Right or upon such
disposition of shares, respectively. The Participating Company Group may, but
shall not be obligated to, withhold from the Participant’s compensation the
amount necessary to meet such withholding obligations.
          11.6 Expiration of Purchase Right. Any portion of a Participant’s
Purchase Right remaining unexercised after the end of the Offering Period to
which the Purchase Right relates shall expire immediately upon the end of the
Offering Period.
          11.7 Provision of Reports and Stockholder Information to Participants.
Each Participant who has exercised all or part of his or her Purchase Right
shall receive, as soon as practicable after the Purchase Date, a report of such
Participant’s Plan account setting forth the total payroll deductions
accumulated prior to such exercise, the number of shares of Stock purchased, the
Purchase Price for such shares, the date of purchase and the cash balance, if
any, remaining immediately after such purchase that is to be refunded or
retained in the Participant’s Plan account pursuant to Section 11.4. The report
required by this Section may be delivered in such form and by such means,
including by electronic transmission, as the Company may determine. In addition,
each Participant shall be provided information concerning the Company equivalent
to that information provided generally to the Company’s common stockholders.
     12. Withdrawal from Plan or Offering.
          12.1 Voluntary Withdrawal from the Plan. A Participant may withdraw
from the Plan by signing and delivering to the Company’s designated office a
written notice of withdrawal on a form provided by the Company for this purpose.
Such withdrawal may be elected at any time prior to the end of an Offering
Period; provided, however, that if a Participant withdraws from the Plan after a
Purchase Date, the withdrawal shall not affect shares of Stock acquired by the
Participant on such Purchase Date. A Participant who voluntarily withdraws from
the Plan is prohibited from resuming participation in the Plan in the same
Offering from which he or she withdrew, but may participate in any subsequent
Offering by again satisfying the requirements of Sections 5 and 7.1. The Company
may impose, from time to time, a requirement that the notice of withdrawal from
the Plan be on file with the Company’s designated office for a reasonable period
prior to the effectiveness of the Participant’s withdrawal.
          12.2 Automatic Withdrawal from an Offering Period. With respect to
twenty-four month Offering Periods only, if the Fair Market Value of a share of
Stock on the first day of an Offering Period is higher than the Fair Market
Value of a share of Stock on the first day of any subsequent Purchase Period,
then every Participant automatically shall be (a) withdrawn from such Offering
after the acquisition of shares of Stock on the Purchase Date of that Offering
Period and (b) enrolled in the new Offering commencing immediately following
such Purchase Date. A Participant may elect not to be automatically withdrawn
from an Offering pursuant to this Section 12.2 by delivering to the Company’s
designated office not later than the close of business on the Purchase Date a
written notice indicating such election.

11



--------------------------------------------------------------------------------



 



          12.3 Return of Payroll Deductions. Upon a Participant’s voluntary
withdrawal from the Plan pursuant to Section 12.1 or automatic withdrawal from
an Offering pursuant to Section 12.2, the Participant’s accumulated payroll
deductions which have not been applied toward the purchase of shares of Stock
(except, in the case of an automatic withdrawal pursuant to Section 12.2, for an
amount necessary to purchase an additional whole share of Stock as provided in
Section 11.4) shall be refunded to the Participant as soon as practicable after
the withdrawal, without the payment of any interest, and the Participant’s
interest in the Plan or the Offering, as applicable, shall terminate. Such
accumulated payroll deductions to be refunded in accordance with this Section
may not be applied to any other Offering under the Plan.
     13. Termination of Employment or Eligibility.
          Upon a Participant’s ceasing, prior to a Purchase Date, to be an
Employee of the Participating Company Group for any reason, including
retirement, disability or death, or upon the failure of a Participant to remain
an Eligible Employee, the Participant’s participation in the Plan shall
terminate immediately. In such event, the Participant’s accumulated payroll
deductions which have not been applied toward the purchase of shares shall, as
soon as practicable, be returned to the Participant or, in the case of the
Participant’s death, to the Participant’s beneficiary designated in accordance
with Section 20, if any, or legal representative, and all of the Participant’s
rights under the Plan shall terminate. Interest shall not be paid on sums
returned pursuant to this Section 13 unless required by foreign law for
Participants outside the United States. A Participant whose participation has
been so terminated may again become eligible to participate in the Plan by
satisfying the requirements of Sections 5 and 7.1.
     14. Change in Control.
          14.1 Definitions.
               (a) An “Ownership Change Event” shall be deemed to have occurred
if any of the following occurs with respect to the Company: (i) the direct or
indirect sale or exchange in a single or series of related transactions by the
stockholders of the Company of more than fifty percent (50%) of the voting stock
of the Company; (ii) a merger or consolidation in which the Company is a party;
(iii) the sale, exchange, or transfer of all or substantially all of the assets
of the Company; or (iv) a liquidation or dissolution of the Company.
               (b) A “Change in Control” shall mean an Ownership Change Event or
a series of related Ownership Change Events (collectively, the “Transaction”)
wherein the stockholders of the Company immediately before the Transaction do
not retain immediately after the Transaction, in substantially the same
proportions as their ownership of shares of the Company’s voting stock
immediately before the Transaction, direct or indirect beneficial ownership of
more than fifty percent (50%) of the total combined voting power of the
outstanding voting securities of the Company or, in the case of a Transaction
described in Section 14.1(a)(iii), the corporation or other business entity to
which the assets of the Company were transferred (the “Transferee”), as the case
may be. For purposes of the preceding sentence, indirect beneficial ownership
shall include, without limitation, an interest resulting from ownership of the
voting securities of one or more corporations or other business entities

12



--------------------------------------------------------------------------------



 



which own the Company or the Transferee, as the case may be, either directly or
through one or more subsidiary corporations or other business entities. The
Board shall have the right to determine whether multiple sales or exchanges of
the voting securities of the Company or multiple Ownership Change Events are
related, and its determination shall be final, binding and conclusive.
          14.2 Effect of Change in Control on Purchase Rights. In the event of a
Change in Control, the surviving, continuing, successor, or purchasing
corporation or other business entity or parent thereof, as the case may be (the
“Acquiring Corporation”), may, without the consent of any Participant, assume
the Company’s rights and obligations under the Plan. If the Acquiring
Corporation elects not to assume the Company’s rights and obligations under the
Plan, the Purchase Date of the then current Purchase Period or Offering Period
shall be accelerated to a date before the date of the Change in Control
specified by the Board, but the number of shares of Stock subject to outstanding
Purchase Rights shall not be adjusted. All Purchase Rights which are neither
assumed by the Acquiring Corporation in connection with the Change in Control
nor exercised as of the date of the Change in Control shall terminate and cease
to be outstanding effective as of the date of the Change in Control.
     15. Nontransferability of Purchase Rights.
          Neither payroll deductions credited to a Participant’s Plan account
nor a Participant’s Purchase Right may be assigned, transferred, pledged or
otherwise disposed of in any manner other than as provided by the Plan or by
will or the laws of descent and distribution. (A beneficiary designation
pursuant to Section 20 shall not be treated as a disposition for this purpose.)
Any such attempted assignment, transfer, pledge or other disposition shall be
without effect, except that the Company may treat such act as an election to
withdraw from the Plan as provided in Section 12.1. A Purchase Right shall be
exercisable during the lifetime of the Participant only by the Participant.
     16. Compliance with Securities Law.
          The issuance of shares under the Plan shall be subject to compliance
with all applicable requirements of federal, state and foreign law with respect
to such securities. A Purchase Right may not be granted or exercised if the
grant of such Purchase Right or issuance of shares upon exercise would
constitute a violation of any applicable federal, state or foreign securities
laws or other law or regulations or the requirements of any securities exchange
or market system upon which the Stock may then be listed. In addition, no
Purchase Right may be exercised unless (a) a registration statement under the
Securities Act of 1933, as amended, shall at the time of exercise of the
Purchase Right be in effect with respect to the shares issuable upon exercise of
the Purchase Right, or (b) in the opinion of legal counsel to the Company, the
shares issuable upon exercise of the Purchase Right may be issued in accordance
with the terms of an applicable exemption from the registration requirements of
said Act. The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance and sale of any shares under the Plan shall
relieve the Company of any liability in respect of the failure to grant such
Purchase Right or sell such shares as to which such requisite authority shall
not have been obtained. As a condition to the grant or exercise of a Purchase
Right, the Company may require the Participant

13



--------------------------------------------------------------------------------



 



to satisfy any qualifications that may be necessary or appropriate, to evidence
compliance with any applicable law or regulation, and to make any representation
or warranty with respect thereto as may be requested by the Company.
     17. Rights As a Stockholder and Employee.
          A Participant shall have no rights as a stockholder by virtue of the
Participant’s participation in the Plan until the date of the issuance of a
certificate for the shares purchased pursuant to the exercise of the
Participant’s Purchase Right (as evidenced by the appropriate entry on the books
of the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date such certificate is issued, except as
provided in Section 4.2. Nothing herein shall confer upon a Participant any
right to continue in the employ of the Participating Company Group or interfere
in any way with any right of the Participating Company Group to terminate the
Participant’s employment at any time.
     18. Legends.
          The Company may at any time place legends or other identifying symbols
referencing any applicable federal, state or foreign securities law restrictions
or any provision convenient in the administration of the Plan on some or all of
the certificates representing shares of Stock issued under the Plan. The
Participant shall, at the request of the Company, promptly present to the
Company any and all certificates representing shares acquired pursuant to a
Purchase Right in the possession of the Participant in order to carry out the
provisions of this Section. Unless otherwise specified by the Company, legends
placed on such certificates may include but shall not be limited to the
following:
“THE SHARES EVIDENCED BY THIS CERTIFICATE WERE ISSUED BY THE CORPORATION TO THE
REGISTERED HOLDER UPON THE PURCHASE OF SHARES UNDER AN EMPLOYEE STOCK PURCHASE
PLAN AS DEFINED IN SECTION 423 OF THE UNITED STATES INTERNAL REVENUE CODE OF
1986, AS AMENDED. THE TRANSFER AGENT FOR THE SHARES EVIDENCED HEREBY SHALL
NOTIFY THE CORPORATION IMMEDIATELY OF ANY TRANSFER OF THE SHARES BY THE
REGISTERED HOLDER HEREOF. THE REGISTERED HOLDER SHALL HOLD ALL SHARES PURCHASED
UNDER THE PLAN IN THE REGISTERED HOLDER’S NAME (AND NOT IN THE NAME OF ANY
NOMINEE).”
     19. Notification of Disposition of Shares.
          The Company may require the Participant to give the Company prompt
notice of any disposition of shares acquired by exercise of a Purchase Right.
The Company may require that until such time as a Participant disposes of shares
acquired upon exercise of a Purchase Right, the Participant shall hold all such
shares in the Participant’s name (or, if elected by the Participant, in the name
of the Participant and his or her spouse but not in the name of any nominee)
until the later of two years after the date of grant of such Purchase Right or
one year after the date of exercise of such Purchase Right. The Company may
direct that the certificates

14



--------------------------------------------------------------------------------



 



evidencing shares acquired by exercise of a Purchase Right refer to such
requirement to give prompt notice of disposition.
     20. Designation of Beneficiary.
          20.1 Designation Procedure. Unless otherwise restricted by the Board
for participants outside the United States, a Participant may file a written
designation of a beneficiary who is to receive (a) shares and cash, if any, from
the Participant’s Plan account if the Participant dies subsequent to a Purchase
Date but prior to delivery to the Participant of such shares and cash or
(b) cash, if any, from the Participant’s Plan account if the Participant dies
prior to the exercise of the Participant’s Purchase Right. If a married
Participant designates a beneficiary other than the Participant’s spouse, the
effectiveness of such designation shall be subject to the consent of the
Participant’s spouse. A Participant may change his or her beneficiary
designation at any time by written notice to the Company.
          20.2 Absence of Beneficiary Designation. If a Participant dies without
an effective designation pursuant to Section 20.1 of a beneficiary who is living
at the time of the Participant’s death, the Company shall deliver any shares or
cash credited to the Participant’s Plan account to the Participant’s legal
representative.
     21. Notices.
          All notices or other communications by a Participant to the Company
under or in connection with the Plan shall be deemed to have been duly given
when received in the form specified by the Company at the location, or by the
person, designated by the Company for the receipt thereof.
     22. Amendment or Termination of the Plan.
          The Board may at any time amend or terminate the Plan, except that
(a) no such amendment or termination shall affect Purchase Rights previously
granted under the Plan unless expressly provided by the Board and (b) no such
amendment or termination may adversely affect a Purchase Right previously
granted under the Plan without the consent of the Participant, except to the
extent permitted by the Plan or as may be necessary to qualify the Plan as an
employee stock purchase plan pursuant to Section 423 of the Code or to comply
with any applicable law, regulation or rule. In addition, an amendment to the
Plan must be approved by the stockholders of the Company within twelve
(12) months of the adoption of such amendment if such amendment would authorize
the sale of more shares than are then authorized for issuance under the Plan or
would change the definition of the corporations that may be designated by the
Board as Participating Companies.
     23. Rules for Foreign Jurisdictions.
          23.1 Special Rules or Procedures. Notwithstanding any provision to the
contrary in this Plan, the Board may adopt rules or procedures relating to the
operation and administration of the Plan to accommodate the specific
requirements of local laws and procedures for jurisdictions outside of the
United States. Without limiting the generality of the foregoing, the Board is
specifically authorized to adopt rules and procedures regarding eligibility

15



--------------------------------------------------------------------------------



 



to participate, the definition of Compensation, handling of payroll deductions,
making of contributions to the Plan in forms other than payroll deductions,
establishment of bank or trust accounts to hold payroll deductions, payment of
interest, conversion of local currency, obligations to pay payroll tax,
determination of beneficiary designation requirements, withholding procedures
and handling of stock certificates which vary with local requirements.
          23.2 Non-423 Plan Rules, Procedures or Sub-Plans. The Board may also
adopt rules, procedures or sub-plans applicable to particular Subsidiary
Corporations or locations, which sub-plans may be designed to be outside the
scope of Section 423 of the Code. The rules of such sub-plans may take
precedence over other provisions of this Plan, with the exception of
Sections 4.1 and 22, but unless otherwise superseded by the terms of such
sub-plan, the provisions of this Plan shall govern the operation of such
sub-plan. To the extent inconsistent with the requirements of Section 423 of the
Code, the Purchase Rights granted under such sub-plans shall not be considered
to comply with Section 423 of the Code.

16



--------------------------------------------------------------------------------



 



Exhibit A
List of Countries
Australia
Austria
Belgium
Brazil
Canada
Chile
Columbia
Costa Rica
Denmark
El Salvador
Finland
France
Germany
Guatemala
Hong Kong
India
Italy
Ireland
Israel
Japan
Korea
Mexico
Netherlands
Netherlands-Antilles
New Zealand
Panama
Poland
Portugal
Singapore
South Africa
Spain
Sweden
Switzerland
Taiwan
Thailand
Turkey
United Arab Emirate
United Kingdom
United States

 



--------------------------------------------------------------------------------



 



Exhibit B
MCAFEE, INC.
AUSTRALIAN ADDENDUM TO THE
2002 EMPLOYEE STOCK PURCHASE PLAN

1.   Purpose       This addendum (the “Australian Addendum”) to the McAfee, Inc.
2002 Employee Stock Purchase Plan, as amended (the “U.S. Plan”) is hereby
adopted to set forth certain rules which, together with the provisions of the
U.S. Plan (which are modified by this addendum in certain respects to ensure
compliance with the requirements of ASIC Class Order 03/184), shall govern the
operation of the Plan with respect to Australian resident employees of McAfee,
Inc. (the “Company”) and its Australian Subsidiary. The Plan is intended to
comply with the provisions of the Corporations Act 2001, ASIC Policy Statement
49 and ASIC Class Order 03/184 issued pursuant to that policy statement.   2.  
Definitions       Except as set forth below, capitalised terms used herein shall
have the meaning ascribed to them in the U.S. Plan. In the event of any conflict
between these provisions and the U.S. Plan, these provisions shall prevail.    
  For the purposes of this Australian Addendum:       “ASIC” means the
Australian Securities & Investments Commission;       “Associated Body
Corporate” means, as determined in accordance with the Corporations Act 2001:

  (a)   a body corporate that is a related body corporate of the Company;    
(b)   a body corporate that has voting power in the Company of not less than
20%; or     (c)   a body corporate in which the Company has voting power of not
less than 20%;

“Australian ADI” means an Australian authorised deposit taking institution which
is regulated by the Australian Prudential Regulation Authority under the
Australian Banking Act 1959;
“Australian Subsidiary” means any Australian Associated Body Corporate,
including McAfee Australia Pty. Limited;
“Company” means McAfee, Inc.;
“Plan” means collectively the U.S. Plan and this Australian Addendum;

B-1



--------------------------------------------------------------------------------



 



“Shares” means shares of the common stock of the Company; and
“U.S. Plan” means the McAfee, Inc. 2002 Employee Stock Purchase Plan, as
amended.

3.   Form of Awards       Only Shares and rights to acquire Shares shall be
awarded to Australian-resident employees under the Plan.   4.   Employees      
The offer under the Plan must be extended only to offerees who at the time of
the offer are full or part-time employees or directors of the Company or an
Australian Subsidiary.   5.   Form of Offer       Any offer under the Plan must
be in writing (“Offer Document”) and must include or be accompanied by a copy of
the rules of the Plan.       The Company must take reasonable steps to ensure
that any Australian person to whom an offer under the Plan is made is given a
copy of the Offer Document.       The Offer Document must also state the name of
the Australian ADI where contributions are held, the length of time they may be
held and the rate of interest payable (if any).       The Offer Document will
include a statement to the effect that any advice given by the Company or an
Australian Subsidiary in connection with the offer is general advice only, and
that Australian offerees should consider obtaining their own financial product
advice from an independent person who is licensed by ASIC to give such advice.  
6.   Australian Dollar Equivalent of Purchase Price at Offer Date       The
Offer Document must specify the Australian dollar equivalent of the Purchase
Price of the Shares offered were the Purchase Price formula applied at the date
of the Offer Document.   7.   Updated Purchase Price Information       The Offer
Document must include an undertaking that, and an explanation of the way in
which the Company or its Australian Subsidiary must, within a reasonable period
of an employee so requesting, make available to the employee the following
information:

B-2



--------------------------------------------------------------------------------



 



(a) the Australian dollar equivalent of the current market price of shares in
the same class as the Shares to which the offer relates; and
(b) the Australian dollar equivalent of the Purchase Price as if the Purchase
Price formula were applied at the date of the employee’s request.
For the purposes of the above calculation, the current market price of a Share
shall be taken as the price published by the principal exchange on which the
Share is quoted as the closing price for the previous day on which the Share was
traded on the stock market of that exchange.

8.   Exchange Rate for Australian Dollar Equivalent of the Purchase Price      
For the purpose of clauses 6 and 7, the Australian dollar equivalent of the
Purchase Price and current market price of a Share shall be calculated by
reference to the Australian/U.S. dollar exchange rate published by an Australian
bank on the previous business day.   9.   Restriction on Capital Raising: 5%
limit       In the case of an offer of Shares or options for issue under the
Plan, the number of Shares the subject of the offer or to be received on
exercise of an option, when aggregated with the Offer Shares, must not exceed 5%
of the total number of issued Shares in that class of the Company as at the time
of the offer.       In calculating the Offer Shares, the following must be
counted:

  (a)   the number of Shares in the same class which would be issued were each
outstanding offer or option to acquire unissued Shares, being an offer made or
option acquired pursuant to an employee share scheme extended only to employees
or directors of the Company or of Associated Bodies Corporate, to be accepted or
exercised (as the case may be); and     (b)   the number of Shares in the same
class issued during the previous 5 years pursuant to the Plan or any other
employee share scheme extended only to employees or directors of the Company or
of Associated Bodies Corporate.

In calculating the Offer Shares, disregard any offer made, or option acquired or
Share issued by way or as a result of:

  (c)   an offer to a person situated at the time of receipt of the offer
outside Australia; or     (d)   an offer that was an excluded offer or
invitation within the meaning of the Corporations Law as it stood prior to 13
March 2000; or

B-3



--------------------------------------------------------------------------------



 



  (e)   an offer that did not need disclosure to investors because of section
708 of the Corporations Act 2001; or     (f)   an offer that did not require the
giving of a Product Disclosure Statement (within the meaning of the Corporations
Act 2001) because of section 1012D of the Corporations Act 2001; or     (g)   an
offer made under a disclosure document or a Product Disclosure Statement.

10.   Lodgement of Offer Document with the ASIC       A copy of the Offer
Document (which need not contain details of the offer particular to the offeree
such as the identity or entitlement of the offeree) and each accompanying
document must be provided to ASIC not later than 7 days after the provision of
that material to the offeree.   11.   Compliance with Undertakings       The
Company or an Australian Subsidiary must comply with any undertaking required to
be made in the Offer Document, such as the undertaking to provide pricing
information on request.   12.   No Loan or Financial Assistance       Neither
the Company nor any Associated Body Corporate may offer employees any loan or
other financial assistance for the purpose of, or in connection with, the
acquisition of the Shares to which the offer relates.   13.   Contribution Plan
      All contributions from wages or salary made in connection with
participation in the Plan must be authorised by the offeree on the same form of
application which is used in respect of the offer, or on a form that is included
in or accompanies the Offer Document.       Any contributions made by an offeree
as part of the Plan must be held by the Company for the offeree in an account of
an Australian ADI which is established and kept by the Company solely for the
purpose of depositing contribution moneys and other money paid by employees for
the Shares on offer under the Plan.       The Australian offeree may elect to
discontinue their participation in the Plan under procedures established under
the Plan, and as soon as practicable after that election is made, all money
deposited with the Australian ADI in relation to that offeree shall be returned.

*       *      *       *       *

B-4



--------------------------------------------------------------------------------



 



Exhibit C
MCAFEE, INC.
SUB-PLAN TO THE
2002 EMPLOYEE STOCK PURCHASE PLAN
FOR ELIGIBLE EMPLOYEES IN THE EUROPEAN ECONOMIC AREA (“EEA”)
1. Purpose of the Sub-Plan
     (a) The Board of Directors of McAfee, Inc. (the “Company”) has established
the McAfee, Inc. Employee Stock Purchase Plan, as amended (the “Plan”), to
provide Eligible Employees (as defined in the Plan) with an opportunity to
purchase common stock of the Company generally through accumulated payroll
deductions or other contributions.
     (b) Section 23.2 of the Plan specifically authorizes the Board, or a
committee designated by the Board, to adopt such rules, procedures or sub-plans
relating to the operation and administration of the Plan to accommodate specific
requirements of local laws and procedures for jurisdictions outside of the
United States.
     (c) The Board via its Compensation Committee has determined that it is
appropriate and advisable to establish a sub-plan to the Plan for the purpose of
complying with applicable local laws implementing the European Union Prospectus
Directive 2003/71/EC (November 4, 2003).
     (d) The rules of this sub-plan (the “Sub-Plan”) shall, together with the
rules of the Plan, govern the offering of and the participation in the Plan with
respect to all Eligible Employees located in any European Union (“EU”) Member
State or European Economic Area (“EEA”) treaty adherent state.
2. Terms of the Sub-Plan
     (a) Any capitalized term used but not defined herein shall have the meaning
given to such term in the Plan.
     (b) Notwithstanding any other provision in the Plan, in no event shall the
total contributions made by Plan participants located in EU Member States and
EEA treaty adherent states for the purchase of common stock under the Plan, when
combined with the total consideration of all other offers to the public by the
Company of its common stock within any EU Member State or EEA treaty adherent
state, exceed the amount of €2,499,999 in any 12-month period. In order not to
exceed this limit, the Company reserves the right to limit the number of shares
of common stock that may be purchased by each participant to ensure that the
total consideration of all offers of common stock within any EU Member State or
EEA treaty adherent state does not exceed €2,499,999 in any 12-month period. Any
such limit imposed under this Sub-Plan will be applied to all participants on
similar terms and on a pro-rata basis.
     (c) Subject to the terms of the Plan, the Board or a committee appointed by
the Board reserves the right to amend or terminate the Sub-Plan, as contained
herein, at any time.

C-1